People v Seeley (2018 NY Slip Op 04357)





People v Seeley


2018 NY Slip Op 04357


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-01240

[*1]The People of the State of New York, respondent,
vDamion Seeley, appellant. (S.C.I. No. 10183/16)


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jill Oziemblewski of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (John Hecht, J.), rendered December 15, 2016, convicting him of criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's appeal waiver was not valid because the record does not demonstrate that it was knowingly, voluntarily, and intelligently entered (see People v Cassadean, 160 AD3d 655). However, the defendant's contention regarding the propriety of the issuance of an order of protection, which he agreed to as part of his negotiated plea, is unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction.
SCHEINKMAN, P.J., BALKIN, SGROI, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court